Citation Nr: 0033926	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
postoperative wide field laryngectomy, secondary to tobacco 
use or nicotine dependence during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from January 1945 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, in which the RO denied the 
veteran's claim for of entitlement to service connection for 
cancer of the larynx, postoperative wide field laryngectomy, 
secondary to tobacco use or nicotine dependence during 
service.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran filed his claim in March 1998, the statutory change 
will not affect the disposition of this appeal.


REMAND

The veteran asserts that his cancer of the larynx, 
postoperative wide field laryngectomy, is secondary to 
tobacco use or nicotine dependence during service.

In August 1998, the RO denied the claim as not well grounded.  
However, during the course of the appeal, legislative changes 
have significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded " claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act" ).  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran 's claim of entitlement to service 
connection for cancer of the larynx, postoperative wide field 
laryngectomy, secondary to tobacco use or nicotine dependence 
during service.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the veteran's 
claim without prejudicing his right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the veteran's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that his cancer 
of the larynx, postoperative wide field 
laryngectomy, is secondary to tobacco use 
or nicotine dependence during service, 
that evidence must be submitted by him to 
the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 





veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



